J-S05036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES LEWIS MOORE                          :
                                               :
                       Appellant               :   No. 840 MDA 2021

              Appeal from the PCRA Order Entered May 28, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0003531-2017


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                FILED: JUNE 28, 2022

       Appellant, James Lewis Moore, seeks review of the Order denying his

Petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-

46 (“PCRA”). After careful review, affirm.

       On April 27, 2017, the Commonwealth arrested Appellant and charged

him with possession and distribution of child pornography.1 On July 5, 2018,

Appellant’s counsel filed a Motion to Dismiss pursuant to Pa.R.Crim.P. 600.

On July 9, 2018, the date scheduled for trial, the Commonwealth informed the

court that it had offered a sentence of three to six years’ incarceration in

exchange for Appellant’s withdrawing his Rule 600 motion and entering a

guilty plea. The Commonwealth also noted that it had informed Appellant that
____________________________________________


1  Appellant is a registered sex offender as a result of prior guilty plea
convictions to federal child pornography offenses for which he was released
from federal prison in 2016. Tr. Ct. Op., filed 8/11/21, at 4 n.1.
J-S05036-22



it would seek the mandatory minimum sentence of twenty-five years’

incarceration if a jury were to find him guilty. Appellant indicated to the court

that he chose not to accept the plea offer.      The court held the Rule 600

evidentiary hearing after which it denied the Rule 600 motion. The case

proceeded to a jury trial that same day.

      On July 10, 2018, the jury convicted Appellant of one count each of

possession and distribution of child pornography. The court sentenced him to

an aggregate term of twenty-five to fifty years’ incarceration. He filed a post-

sentence motion challenging, among other things, the denial of his Rule 600

motion. The court denied his post-sentence motion.

      Appellant appealed, challenging only the denial of his Rule 600 motion.

This Court affirmed Appellant’s judgment of sentence and the Pennsylvania

Supreme Court denied allocatur on February 4, 2020. See Commonwealth

v. Moore, 214 A.2d 244 (Pa. Super. 2019), appeal denied, 224 A.3d 360 (Pa.

2020).

      Appellant filed a timely, counseled PCRA Petition asserting that due to

his life-long learning disabilities, he had not understood trial counsel’s

explanations about, or the implications of, the plea deal he rejected prior to

litigating his Rule 600 motion and he had not been competent to stand trial.

Appellant requested that the PCRA court “[1) Order an incompetency

examination in accord with 50 P.S. § 7402; and [2) Permit Petitioner to




                                      -2-
J-S05036-22


supplement his PCRA Petition as necessary.” PCRA Petition, filed 12/21/20,

at 12 (unpaginated).

       The PCRA court2 held an evidentiary hearing on May 28, 2021, at which

Appellant testified that he had learning disabilities and that he attended

special classes from kindergarten through twelfth grade. He testified that he

understood about “40 percent” of the conversations he had had with trial

counsel. N.T. PCRA Hr’g, 5/28/21, at 6. He further stated that, due to his

learning disability, he did not “understand the rules, the law, or anything like

that at all” and when trial counsel had explained the plea deal, he “didn’t really

understand it because he said, he told me to get the Rule 600, he had it taken

out, but to me, he wasn’t working for me. He was working for the [c]ourt.

He wasn’t working for me at all. Like, I said, what the heck? What he told

me in private is different from he told me in the courtroom.” Id. at 6-7.

       In response to a question from the court, Appellant testified that he told

his trial counsel “all the time” that he had a learning disability and that counsel

had asked for his school record which, Appellant claimed, showed he

graduated high school with a 2.9 GPA.            Id. at 8.   The court then asked

Appellant if he remembered the colloquy it had had with Appellant at trial

regarding his waiver of his right to testify, refreshing his recollection with the



____________________________________________


2The Honorable Maria Musti Cook, the President Judge of the York County
Court of Common Pleas, presided at both Appellant’s trial and his PCRA
hearing.

                                           -3-
J-S05036-22


trial transcript, to which Appellant responded that he had answered that he

understood the court’s questions then because “my lawyer told me to … that

I should waive it … because he knew my … he knew I wouldn’t be able to

handle the questions[.]” Id. at 10. With respect to the Rule 600 hearing,

Appellant told the court that he insisted on having the Rule 600 hearing

because “[m]y lawyer told me I was going to beat it.” Id. at 11. Appellant

said counsel allegedly told him, “I can win it or you can take the deal.” Id. at

11. Appellant would not agree with the PCRA court that it was his decision to

proceed to trial after he lost the Rule 600 motion; rather, he stated “[t]hat

was my lawyer’s best interests.” Id. at 11-12. When the court stated, “I told

you specifically that it was your decision, not his, and you told me you

understood that[,]” Appellant replied, “I misunderstood. Sorry.” Id. at 12.

Appellant’s trial counsel did not testify at his PCRA hearing.        Appellant

presented no other evidence.

      After argument from counsel, the court ruled from the bench as follows:

      We have taken [Appellant’s] testimony today, who now indicates
      to the [c]ourt that he has such learning disabilities that he didn’t
      understand any of the proceedings that he participated in despite
      telling the [c]ourt at the time that he did.

      We note further that we have no testimony from Attorney Eric
      White, who represented the Defendant, as to any difficulties
      expressed during the course of his representation of [Appellant].

      We do not believe that the case has been made for Post-Conviction
      Relief Act [sic].

Id. at 14.


                                     -4-
J-S05036-22



       Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.3

       Appellant raises the same issue he presented in his Rule 1925(b)

Statement:

       Did the PCRA [c]ourt err when it denied the Appellant’s request
       for a [c]ourt-ordered competency evaluation based on a lack of
       testimony from prior counsel regarding discussion of his
       competency?

Appellant’s Br. at 9.

       We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014).

       Section 9543 of the PCRA provides that a post-conviction claim will be

addressed “if the petitioner pleads and proves by a preponderance of the

evidence that: (1) he has been convicted of a crime under the laws of this

Commonwealth; (2) he is serving a sentence of imprisonment, probation, or

parole for the crime; and (3) his conviction resulted from one of seven

enumerated errors set forth in 42 Pa.C.S. § 9543(a)(2).” Commonwealth

v. Descardes, 136 A.3d 493, 499 (Pa.             2016).   The enumerated error

underpinning Appellant’s claim that he was incompetent to assist in his own

case is that “[a] violation of the Constitution of this Commonwealth or the

Constitution or laws of the United States which, in the circumstances of the

____________________________________________


3The court’s Rule 1925(a) statement refers this Court to its August 11, 2021
Opinion filed in support of its decision to deny PCRA relief.

                                           -5-
J-S05036-22



particular case, so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place.”            42 Pa.C.S.

§9543(a)(2)(i).

       A petitioner may not obtain review of an allegation of error that has

been previously litigated or waived. Section 9543(a)(3). Appellant here did

not raise an issue of his competency before trial, during trial, post-trial or on

direct appeal, thus implicating the PCRA waiver provision.

       Our Supreme Court has, however, carved out an exception to the PCRA

waiver rule when a petitioner asserts he was mentally incompetent at the time

of trial. See Commonwealth v. Brown, 872 A.2d 1139, 1153 (Pa. 2005)

(plurality) (in a capital case, holding that “the failure to raise on direct appeal

a claim that the appellant was incompetent at the time of trial does not

constitute a waiver of that claim for purposes of the PCRA.”).4              Thus,

Appellant’s claim is not subject to waiver for purposes of PCRA review.

       In his brief to this Court, Appellant argues that the “sole issue in this

Appeal is that the PCRA court erred when it denied his request for a

competency evaluation [to prove] his claim that he was incompetent when

making the decision to proceed with a Rule 600 hearing, rather than accepting

the plea that was offered by the Commonwealth.” Appellant’s Br. at 16.

Appellant avers that the PCRA court erred in finding that he “must establish

some factual basis for his claim” to obtain a retrospective competency
____________________________________________


4 Although Brown was a plurality decision, the proposition quoted above
garnered a majority view.

                                           -6-
J-S05036-22



examination. Id. at 20. He also asserts that “based on the prior precedent

of this Court, if the Petitioner was able to demonstrate that he suffered from

an intellectual disability, he would be entitled to relief under the PCRA and his

claim would have arguable merit; thus, he was entitled to either a new trial

or a retrospective competency hearing pursuant to [Commonwealth v.

]Santiago[, 855 A.2d 682 (Pa. 2004)].” Id. at 22.5

       It is well-established that a PCRA petitioner carries the burden of

pleading and proving by a preponderance of the evidence that his claims have

merit. Commonwealth v. Smith, 121 A.3d 1049, 1055 (Pa. Super. 2015);

42 Pa.C.S. § 9543(a).

       “A defendant is presumed to be competent to stand trial.” Santiago,

855 A.2d at 694. “[T]he burden is on Appellant to prove, by a preponderance

of the evidence, that he was incompetent to stand trial.” Id. This Court is

bound by the PCRA court’s credibility determinations “where there is record

support for those determinations.” Id. .

       In Santiago, 855 A.2d at 693, the Pennsylvania Supreme Court

disagreed with the PCRA appellant’s claim that his assertion of incompetency

automatically entitled him to a new trial.       After citing case law from various

circuits, the Court held that “whenever a court can conduct a meaningful

hearing to evaluate retrospectively the competency of the defendant, such a

____________________________________________


5 Appellant cites to Commonwealth v. McGargle, 549 A.2d 198, 199 (1988),
a case where the appellee was found incompetent prior to trial after an
incompetency hearing.

                                           -7-
J-S05036-22



hearing is permissible.” Id.(emphasis added). The Court then concluded that

the PCRA court had properly held a retrospective hearing and did not abuse

its discretion in concluding Appellant had not established that he was

incompetent at the time of his trial. Id. at 694-95.

      Appellant relies on Santiago for the Court’s articulation of a “test as to

when a retrospective hearing may be held where the issue of a defendant’s

competency is raised in a PCRA petition[.]” Id. at 693. First, the PCRA court

“must determine whether the [Petitioner’s] PCRA petition raises a material

issue of fact concerning whether he was competent at the time of trial such

that he would be entitled to a hearing on the claim.” Id. (citing Pa.R.Crim.P.

908(A)(2) (pertaining to PCRA hearings), Commonwealth v. Banks, 656

A.2d 467, 473 (Pa. 1995) (noting that where there are no disputed factual

issues, a PCRA hearing is not necessary)). If the court determines that the

Petition raises a material issue of fact, “the PCRA court must decide whether

there exists sufficient evidence of defendant’s mental status at the time of

trial such that a hearing would be adequate to address the issue of

competency, or whether the evidence is so lacking that a new trial must be

awarded.” Santiago, 855 A.2d at 693.

      “In determining whether a meaningful retrospective hearing can take

place, some of the factors that the PCRA court should consider are [1] the

passage of time since the trial, [2] statements made by the defendant at trial,

[3] the availability of contemporaneous medical and psychiatric evidence, and

[4] the availability of witnesses—both expert and nonexpert—who could offer

                                     -8-
J-S05036-22



testimony regarding the defendant’s mental status at the time of trial. Such

a determination is to be made on a case-by-case basis.” Id. (internal citations

omitted).

      We emphasize that a PCRA court need not have every type of
      evidence on this list in order for it to decide whether a
      retrospective hearing may be held. Furthermore, this list is not
      exhaustive. If the trial court finds some other type of evidence
      helpful in resolving whether a retrospective hearing may be held,
      the trial court may receive such evidence.

Id. (emphasis added).

      Finally, the Santiago Court stated: “[w]e will not disturb a PCRA court’s

ruling as to whether a retrospective hearing should be held absent an abuse

of discretion.” Id. at 693-94.

      Based on our review of the record, we conclude the PCRA court properly

exercised its discretion in dismissing Appellant’s petition. Santiago does not

support Appellant’s “sole argument” that the court erred in requiring him to

establish a factual basis for his request for a retrospective competency

evaluation. Santiago did not nullify the PCRA’s established requirement that

a PCRA petitioner bears the burden to prove by a preponderance of the

evidence that his claim has merit. Moreover, Santiago clearly states that a

PCRA court must, in the first instance, consider evidence to determine

whether to hold a retrospective incompetency hearing. Id.at 693.          This

evidence includes, among other things, “statements made by the defendant

at trial,” and “the availability of witnesses … who could testify as to the



                                     -9-
J-S05036-22


defendant’s mental status at the time of trial.” Id. Santiago further explicitly

states, “[i]f the trial court finds some other type of evidence helpful in

resolving whether a retrospective hearing may be held, the trial court may

receive such evidence.” Id. (emphasis added). Thus, Appellant’s claim—

that the court erred in requiring that he establish a factual basis to obtain a

retrospective competency evaluation to support his bald claim that his learning

disability rendered him unable to understand his lawyer—is without merit.

      Further, Appellant made no effort to present any evidence at the PCRA

hearing to support his claim of incompetence, aside from his own testimony.

That testimony, in essence, was that he followed the advice of counsel and he

only understood 40% of what counsel explained to him. As the PCRA court

noted, Appellant did not call his trial counsel who, more than anyone, could

have provided information about whether Appellant was “incapable of

meaningfully assisting in his defense at the relevant time.” Commonwealth

v. Blakeney, 108 A.3d 739, 775 (Pa. 2014) (Castille, C.J., concurring)

(citation omitted). Further, Appellant provided none of the school records that

he testified he had provided to trial counsel before trial that would indicate

that his learning disability was so severe that he was unable to help in his own

defense.

      Instead, Appellant provided only his own testimony about which the

PCRA court expressed its reservations as to its credibility. See N.T. at 14

(stating Appellant “now indicates … that he has such learning disabilities that


                                     - 10 -
J-S05036-22


he didn’t understand any of the proceedings that he participated in despite

telling the [c]ourt at the time that he did.”). The PCRA judge, who also

presided at Appellant’s trial and, thus, had observed Appellant’s demeanor

throughout the proceedings, weighed Appellant’s PCRA testimony against his

trial testimony to conclude that Appellant had failed to present evidence to

support his PCRA claim of incompetence and it, thus, warranted no relief under

the PCRA. See id.

     Appellant’s claim of incompetence, raised post-sentencing, suggests he

is suffering from “buyer’s remorse.” He has not convinced us that the PCRA

court abused its discretion in denying his request for a retrospective

competency evaluation and hearing and by dismissing his Petition. We, thus,

affirm the order denying Appellant’s PCRA petition.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/28/2022




                                    - 11 -